Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is taken in response to remarks and amendments filed on 10/4/2021.
Claims 18-20, 22-30, 32-41 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 11/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,703,779 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In view of the amendment and updated search with further consideration, claims 18-20, 22-30, 32-41 are allowed as the prior art of record, the combined teaching of Teevan and Aravamudan and LeBeau fails to disclose the features in a particular manner as claimed.
Teevan discloses systems and methods that employ user models to personalize generalized queries and/or search results according to information that is relevant to respective user characteristics. The user model may be assembled automatically via an analysis of a user's content, activities, and overall context. A personalization component automatically modifies queries and/or search results in view of the user model in order to personalize information searches for the user.
Aravamudan discloses A method of selecting and presenting content based on learned user preferences is provided. The method includes receiving search input from the user for 
LeBeau discloses A computer-implemented search method includes receiving a registration request from each of one or more computer applications installed on a computing device and registering the applications in response to the request, wherein the registration request indicates an intent by the application to receive search query information from a search application associated with the device. The method also includes receiving user input on the device in the form of a query, providing the query to the one or more registered applications, receiving responses from the one or more registered applications that include data that is managed by the one or more registered applications; integrating the responses into a result set; and presenting the result set with the computing device.

However, the prior art made of records does not teach or fairly suggest the combination of elements, as recited in independent claims 18 and 28. More specifically, the prior art of records does not specifically suggest wherein as argued and amended by the Applicant.
An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) and in light of the prior art made of record do not fairly teach or suggest teaching of the subject matter as described by the combined limitations of the present application, independent claims 18 and 28 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEW FEN LIN/Primary Examiner, Art Unit 2166      
11/3/2021